Citation Nr: 1221575	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  10-14 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine, currently rated as 20 percent disabling. 

2.  Entitlement to an increased rating for calcaneal spur of the right heel, currently rated as 20 percent disabling.  

3.  Entitlement to an increased rating for calcaneal spur of the left heel, currently rated as 10 percent disabling.  

4.  Entitlement to a higher initial rating for radiculopathy of the right lower extremity, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active duty service from April 1946 to June 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the in Togus, Maine Regional Office (RO) of the Department of Veterans Affairs (VA).  

In his March 2009 substantive appeal (VA Form 9), the Veteran requested a videoconference Board hearing.  He was scheduled for this hearing in February 2011, but failed to appear.  He has not requested another hearing and his hearing request is considered withdrawn.  38 C.F.R. § 20.704(d).  

In February 2010, the Board remanded the appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In February 2012, the Board remanded the claims to provide the Veteran with necessary VA examinations.

In February 2012, the Appeals Management Center (AMC) advised the Veteran that the VA medical facility nearest to him would schedule him for an examination in connection with his claim.  

According to a message printed by the Togus VA Medical Center on March 15, 2012, the Veteran's examinations were cancelled because he had submitted a certified letter stating that he could not travel to Togus due to deterioration of his back, legs, and feet.  He reported that he could not handle the trip from his residence in Machias, Maine to Togus and did not wish to be rescheduled.  

The trip from Machias to Togus is approximately 144 miles and would take approximately three hours and 20 minutes.  

In a May 2012 brief to the Board, the Veteran's representative argued that the Veteran might have legitimate mitigating circumstances for not reporting for this examination and therefore, should be given another chance.  

It appears that there are VA facilities closer to the Veteran's home than Togus, and it is not clear from the record whether a fee basis or other examination could be provided closer to the Veteran's home.   

In scheduling examinations, VA has an obligation to attempt to accommodate the special needs of veterans.  See e.g. Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (holding that those who adjudicate claims of incarcerated veterans must be certain that they tailor their assistance to the peculiar circumstances of confinement).  The duty to assist; however, is not a one-way street and a claimant's good-faith cooperation is essential.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.).

1.  The RO/AMC should coordinate with the Veteran and his representative to schedule him for a QTC medical examination, a VA examination, or an examination with some other VA-contracted or private appropriately-qualified medical professional that is sufficiently close to his residence, that he would be able to appear.

2.  If it is not possible to arrange an examination to which the Veteran could report, the efforts to accommodate the Veteran and schedule the examination should be documented in the claims folder or Virtual VA.    

3.  If it is possible to schedule the Veteran for an examination regarding the calcaneal spurs, the examiner should have the opportunity to review the relevant portions of the claims folder and records in Virtual VA.   

For each foot, the examiner should report all manifestations of the calcaneal spurs.

For each foot, the examiner should provide an assessment as to whether the overall impairment attributable to the service-connected calcaneal spur is mild, moderate, moderately severe, or severe; and should provide reasons for this assessment.

The examiner should also provide opinions as to whether there is actual loss of use of either foot, or whether the disability is so severe that the Veteran would be equally well served by amputation with a prosthetic in place.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  If it is possible to schedule the Veteran for an examination regarding the back disabilities, the examiner should have the opportunity to review the relevant portions of the claims folder and records in Virtual VA.   

All indicated tests and studies should be conducted.

The ranges of thoracolumbar spinal motion should be reported in degrees.  The examiner should also provide a specific opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.  

The examiner should express this opinion in terms of the degree of additional range-of- motion loss (in degrees) due to any weakened movement, excess fatigability, incoordination, flare- ups, or pain. 

The examiner should report whether there is ankylosis of the thoracolumbar spine or entire spine.  If ankylosis is present, the examiner should specify the angle at which the thoracolumbar spine is held.

The examiner should also report all neurological manifestations related to the low back disability.  For any neurological symptoms, he or she should provide an opinion as to the severity of any associated paralysis, neuritis, or neuralgia for the affected extremity.

The examiner should also report the extent of any periods of physician prescribed bed rest. 

5.  The RO/AMC should review the examination reports to ensure that they contain all information and opinions sought in this remand. 

6.  If any claim on appeal remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. §  3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


